DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on November 23, 2021, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on November 23, 2021, with respect to claims 1-20 have been fully considered and are persuasive in view of a new ground of rejection necessitated by amendment.

Remark
After further reviewed Applicant’s arguments, filed on November 23, 2021, it is conceivable that neither Gone nor Alex the amended independent claims 1 and 11 that stores the at least some data from the data source in the data source to obtain stored data in response to the identifying the at least one criteria, wherein the stored data is returned to a data consumer, responsive to an application program interface (API) request for the at least some data, without a running of API logic.
However, the cited paragraph [0070] of the specification, which states “Referring now to FIG. 2C, in one example, a consumer 13 executing a call to retrieve data from A&AI module 223 could retrieve data directly from ECOMP 200. However, to enhance the speed of data retrieval, API call from consumer 13 to ECOMP. In one example, these static responses are stored as JavaScript Object Notation (JSON) responses in data store 23, which, as was previously discussed, may be configured as cache memory. Because such retrieval would not require the running of API logic when retrieved, data retrieval speed would be enhanced”, does not support the language of the amended claims. More specifically, there is no mentioned in the cited paragraph above the use of storing the at least some from the data source to obtain stored data in response to the identified criteria. The paragraph [0070] of the specification only mentions that a call request is executed to retrieve data from a source (ECOMP 200) and then to speed the data retrieval, wherein a DCRS 19 is utilized to store static responses that would mirror what would be returned on a direct API call from consumer to ECOMP and because such process of retrieving data would not require the running of API logic when retrieved, the data retrieval speed would be enhanced. Again, such mentioned portion of the specification cannot be interpreted that stores the at least some data from the data source in the data source to obtain stored data in response to the identifying the at least one criteria… without a running of API logic”.
	Moreover, the combined Gone and Alex fails to disclose the amended independent claims 1 and 11 that stores the at least some data from the data source in the data source to obtain stored data in response to the identifying the at least one criteria, wherein the stored data is returned to a data consumer, responsive to an application program interface (API) request for the at least some data, without a running of API logic.
	Therefore, the 35 USC 103 rejection set forth in the last office action has been withdrawn.
The 35 USC 112 rejection set forth in the last office action has been withdrawn in light of the Applicant’s arguments filed on November 23, 2021 consistent with the original specification, par. [0006], wherein the at least one criteria comprises an update frequency parameter for the data and the update frequency parameter based upon at least one of time sensitivity of the at least some data and accuracy of the at least some data.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-17 and 19 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1 and 11 recite “stores the at least some data from the data source in the data source to obtain stored data in response to the identifying the at least one criteria, wherein the stored data is returned to a data consumer, responsive to an application program interface (API) request for the at least some data, without a API call from consumer 13 to ECOMP. In one example, these static responses are stored as JavaScript Object Notation (JSON) responses in data store 23, which, as was previously discussed, may be configured as cache memory. Because such retrieval would not require the running of API logic when retrieved, data retrieval speed would be enhanced”. There is no mentioned in the cited paragraph above that describes the using of storing the at least some from the data source to obtain stored data in response to the identified criteria. The paragraph [0070] stated above mentions that a call request is executed to retrieve data from a source (ECOMP 200) and then to speed the data retrieval a DCRS 19 is utilized to store static responses that would mirror what would be returned on a direct API call from consumer to ECOMP. Furthermore, because such process of retrieving data would not require the running of API logic when retrieved, the data retrieval speed would be enhanced. Therefore, paragraph [0070] of the original specification does not supported the amended portion of the independent claims 1 and 11, which recites “stores the at least some data from the data source in the data source to obtain stored data in response to the identifying the at least one criteria… without a running of API logic”. A proposed claimed amendment is provided below for Applicant discretion in order to expertise the prosecution of the present application.
Claims 2-7, 9-10, 12-17 and 19-20 are also rejected for incorporating the deficiency of their respective base claims by dependency.

Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Proposed Amendment
1. (Currently amended) A storage system configured to store data, from a data source, which is responsive to one or more requests from at least one data consumer, comprising:
a data store that is configured to cache at least some data from the data source, wherein the data store comprises at least one portion of an enhanced control, orchestration, management, and policy (ECOMP) platform attached to a managed network; and
a data management component that is configured to cause the at least some data to be stored in the data store based on at least one criteria of the data consumer, wherein the management component comprises a processing system including a processor, an input/output device coupled to the processing system, and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: identifying the at least one criteria based on the one or more requests, wherein the at least one criteria comprises an update frequency parameter for the data, wherein the at least one criteria comprises an update frequency parameter for the data;
storing the at least some data from the data source in the data store to obtain stored data in response to the identifying the at least one criteria, wherein the stored data is returned to a data consumer, responsive to an application program interface (API) request for the at least some data, without a running of API logic, wherein the API request comprises a direct call to the ECOMP from the data consumer; and


2. (Original) The storage system of claim 1, wherein the data store comprises at least one cache memory device that stores one or more java script objection notation (JSON) responses that mirror the at least some data from the data store.

3. (Original) The storage system of claim 2, wherein the JSON responses are selected by the data management component for inclusion in the data store.

4. (Cancelled) 

5. (Proposed Amendment) The storage system of claim [[4]] 1, wherein the data management component determines the update frequency parameter based upon at least one of time sensitivity of the at least some data and accuracy of the at least some data.

6. (Original) The storage system of claim 5, wherein the data management component determines the update frequency parameter through analyzing one or more requests received from the at least one data consumer.

7. (Previously Presented) The storage system of claim 5, wherein the data management component determines the update frequency parameter through receipt of instructions from the at least one data consumer.


9. (Currently amended) The storage system of claim 8, wherein the at least one portion comprises an active and available inventory (A&AI module.

10. (Previously Presented) The storage system of claim 9, wherein the data store is updated through utilization of one or more Data Movement as a Platform (DMaaP) updates.

11. (Proposed amended) A method to store data, from a data source, which is responsive to one or more requests from at least one data consumer, comprising:
receiving, by a processing system including a processor, at least some data from the data source; and employing, by the processing system, a data management component, which is configured to cause the at least some data to be stored in a data store based on at least one criteria of the at least one data consumer, to:
identify the at least one criteria based on the one or more requests, wherein the at least one criteria comprises an update frequency parameter for the data;
cache the at least some data from the data source in the data store to obtain stored data in response to the identifying the at least one criteria, wherein the stored data is returned to a data consumer, responsive to an application program interface (API) request for the at least some data, without a running of API logic, wherein the data store comprises at least one portion of an enhanced control, orchestration, management, and policy (ECOMP) platform attached to a managed network , and wherein the API request comprises a direct call to the ECOMP from the data consumer; and


12. (Original) The method of claim 11, wherein the data store comprises at least one cache memory device that stores one or more java script objection notation (JSON) responses that mirror the at least some data from the data store.

13. (Original) The method of claim 12, wherein the JSON responses are selected by the data management component for inclusion in the data store.

14. (Cancelled) 

15. (Proposed Amendment) The method of claim [[14]] 11, wherein the data management component determines the update frequency parameter based upon at least one of time sensitivity of the at least some data and accuracy of the at least some data.

16. (Original) The method of claim 15, wherein the data management component determines the update frequency parameter through analyzing one or more requests received from the at least one data consumer.

17. (Original) The method of claim 15, wherein the data management component determines the update frequency parameter through receipt of instructions from the at least one data consumer.



19. (Original) The method of claim 18, wherein the at least one portion comprises an A&AI module.

20. (Previously Presented) The method of claim 19, wherein the data store is updated through utilization of one or more Data Movement as a Platform (DMaaP) updates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190042290 (involved in generating a virtualized execution environment for an analytic engine that includes executable code to implement an analytic model for processing an input data stream and receiving a configuration for the analytic model at an interface. The processor dynamically configures the virtualized execution environment for the analytic engine at runtime based on the configuration for the analytic model. A memory is coupled to the processor, where the analytic model is implemented using a container to provide the virtualized execution environment for the analytic engine, and the container is dynamically configurable)
US 20170048200 (involved in analyzing a recipe to determine a virtual switch and a basic firewall virtual function to provide a functionality of the basic firewall by a processor. Instantiation of the virtual switch and instantiation of the basic firewall virtual function are triggered by the processor. The basic firewall is validated by the processor, where the basic 
US 20160299830 (involved in detecting a validation request at a control system, which includes a processor. The validation request includes a request to create an end-to-end validation function to perform end-to-end validation of a service. A policy is analyzed to determine components of end-to-end validation function, and virtual machine for hosting the end-to-end validation function. The loading of an image to virtual machine is triggered. The service is validated using end-to-end validation function based upon a test scenario stored in a test library of end-to-end validation function)
US 20160149774 (involved in detecting a service request comprising a request relating to a service at a control system comprising a processor. A policy to determine function of the service, a virtual machine that can host the function, and a deep packet inspection virtual function associated with the service are analyzed by the processor. Loading of an image to the virtual machine and instantiation of the virtual machine are triggered by the processor. The service and the deep packet inspection virtual function are validated by the processor)
US 20160085576 (involved in detecting an event relating to a service and accessing a service creation database to identify a recipe associated with the service. The inventory is accessed to determine if the resource is available. The service control is identified to control the service. The infrastructure control is instructed to allocate virtual machines to host components of the service. The instructions are issued to the service control to load service functions to the virtual machines).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 8, 2022